Exhibit 10.1
ASSIGNMENT AND ASSUMPTION
AND AMENDMENT NO. 4
ASSIGNMENT AND ASSUMPTION AND AMENDMENT NO. 4 (this “Fourth Amendment”), dated
as of June 7, 2010, to that certain Credit Agreement, dated as of February 24,
2005, as amended, supplemented and in effect from time to time (the “Credit
Agreement”; capitalized terms used herein and not defined shall have the
meanings set forth in the Credit Agreement), among SELECT MEDICAL HOLDINGS
CORPORATION (“Holdings”), SELECT MEDICAL CORPORATION (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent (the
“Administrative Agent” and the “Collateral Agent,” respectively), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and CIBC INC., as Co-Documentation Agents, and the several
banks and other financial institutions from time to time party thereto as
lenders (the “Lenders”).
W I T N E S S E T H:
WHEREAS, Section 9.04 of the Credit Agreement permits Lenders to assign their
rights and obligations under the Credit Agreement;
WHEREAS, certain Revolving Lenders wish to sell and assign their respective
Revolving Commitments and Revolving Exposures to new Lenders (together, the
“Assignments”);
WHEREAS, Section 9.02 of the Credit Agreement permits the Credit Agreement to be
amended from time to time;
WHEREAS, Holdings, the Borrower and a number of Revolving Lenders representing
more than 50% of the outstanding Revolving Commitments (calculated after giving
effect to the Assignments and prior to giving effect to the amendments set forth
in Section Two hereof (together, the “Amendments”)) wish to amend the Credit
Agreement in order to establish a new Class of revolving commitments thereunder
and to make certain related modifications to the Credit Agreement as more fully
set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE. Assignment and Assumption.
(a) Each Revolving Lender identified in Schedule I hereto as an assignor (each,
an “Assignor” and together, the “Assignors”), severally and not jointly, hereby
irrevocably sells and assigns to the entities identified on Schedule I hereto as
assignees (each, an “Assignee” and together, the “Assignees”), and each
Assignee, severally and not jointly, hereby irrevocably purchases and assumes
from the Assignors at par, subject to and in accordance with the Standard Terms
and Conditions set forth in Annex I attached hereto (the “Standard Terms”) and
the Credit Agreement, as of the Amendment No. 4 Effective Date (a) each
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such

 

 



--------------------------------------------------------------------------------



 



outstanding rights and obligations of the respective Assignors under the
Revolving Commitments (including any letters of credit or swingline loans
included therein) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of each
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations of any
Lender sold and assigned pursuant to clauses (a) and (b) above being referred to
herein collectively as such Lender’s “Assigned Interest” and together, the
“Assigned Interests”). Such sale and assignment is without recourse to any
Assignor and, except as expressly provided in this Section One and in the
Standard Terms, without representation or warranty by any Assignor.
Additionally, each Assignee hereby agrees that, (a) by becoming an Assignee, it
has consented to the Amendments set forth in Section Two hereof and (b) it shall
be deemed, upon effectiveness of this Fourth Amendment, to have converted all of
its (i) Revolving Commitments to Extended Revolving Commitments and (ii) its
outstanding Revolving Loans to Extended Revolving Loans.
SECTION TWO. Amendments.
(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of June 7,
2010, among Holdings, the Borrower, the Loan Parties, the Administrative Agent,
the Issuing Bank and certain Lenders.
“Amendment No. 4 Effective Date” means June 7, 2010.
“Amendment No. 4-A” means Amendment No. 4-A to this Agreement, dated as of June
7, 2010, among Holdings, the Borrower, the Loan Parties, the Administrative
Agent and certain Lenders.
“Defaulting Lender” means any Extended Revolving Lender, as reasonably
determined by the Administrative Agent, that has (a) failed to fund any portion
of its Loans or participations in Letters of Credit or Swingline Loans within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it has committed to extend
credit, (c) failed, within five Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any such Extended Revolving Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within five Business Days of the date when due, unless the subject of a good
faith dispute or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver,

 

-2-



--------------------------------------------------------------------------------



 



conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or a parent company thereof by
a Government Authority or an instrumentality thereof.
“Extended Revolving Availability Period” means the period from and including the
Amendment No. 4 Effective Date to but excluding the earlier of (a) the Extended
Revolving Maturity Date and (b) the date of termination of the Extended
Revolving Commitments.
“Extended Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Extended Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder on or
after the Amendment No. 4 Effective Date, expressed as an amount representing
the maximum possible aggregate amount of such Lender’s Extended Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The aggregate
amount of the Lenders’ Extended Revolving Commitments on the Amendment No. 4
Effective Date is set forth on Schedule 2.01.
“Extended Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Extended Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
“Extended Revolving Lender” means a Lender with an Extended Revolving Commitment
or, if the Extended Revolving Commitments have terminated or expired, a Lender
with Extended Revolving Exposure.
“Extended Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.
“Extended Revolving Maturity Date” means August 22, 2013.
“Revolving Commitment Extension Request” means, with respect to each Lender, the
agreement, if any, of such Lender to extend the maturity of a Revolving
Commitment hereunder on the Amendment No. 4 Effective Date, expressed as an
amount representing the maximum principal amount of the Revolving Commitment
that will become an Extended Revolving Commitment of such Lender hereunder, as
such agreement may be modified to the extent the underlying Revolving Commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The aggregate amount of the Lenders’
Revolving Commitments that have become Extended Revolving Commitments on the
Amendment No. 4 Effective Date is set forth on Schedule 2.01.

 

-3-



--------------------------------------------------------------------------------



 



(b) The following definitions are hereby inserted in Section 1.01 of the Credit
Agreement in replacement of the existing corresponding definitions:
“Applicable Percentage” means, with respect to any Revolving Lender or Extended
Revolving Lender, the percentage of the aggregate Revolving Commitments or
Extended Revolving Commitments represented by such Lender’s Revolving Commitment
or Extended Revolving Commitment, as applicable; provided that in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean, with respect to any Extended Revolving Lender, the percentage of the total
Extended Revolving Commitments (disregarding any Defaulting Lender’s Extended
Revolving Commitment) represented by such Extended Revolving Lender’s Extended
Revolving Commitment. If the Revolving Commitments or Extended Revolving
Commitments have terminated or expired, the Applicable Percentage of the
Revolving Commitment or Extended Revolving Commitment shall be determined based
upon the Revolving Commitments or Extended Revolving Commitments, as applicable,
most recently in effect, giving effect to any assignments that occur thereafter
and to any Extended Revolving Lender’s status as a Defaulting Lender at the time
of determination.
“Applicable Rate” means, for any day with respect to (a) any ABR Loan or
Eurodollar Loan that is a Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Revolving Commitments, as applicable, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Commitment Fee Rate”, as applicable, in
each case, based upon the Leverage Ratio as of the most recent determination
date:

                      Revolving         Revolving   Loan         Loan ABR  
Eurodollar   Commitment Leverage Ratio   Spread   Spread   Fee Rate Category 1
> 4.50x   1.50%   2.50%   0.50%               Category 2
> 4.00x and < 4.50x   1.25%   2.25%   0.50%               Category 3
> 3.50x and < 4.00x   1.00%   2.00%   0.375%               Category 4
> 3.00x and < 3.50x   0.75%   1.75%   0.375%               Category 5
< 3.00x   0.50%   1.50%   0.375%

The Applicable Rate for Tranche B Term Loans shall at all times be 2.00% per
annum for Eurodollar Loans and 1.00% per annum for ABR Loans. The Applicable
Rate for Tranche B-1 Term Loans shall at all times be 3.75% per annum for
Eurodollar Loans and 2.75% per annum for ABR Loans.

 

-4-



--------------------------------------------------------------------------------



 



The Applicable Rate, for any day with respect to (a) any ABR Loan or Eurodollar
Loan that is an Extended Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Extended Revolving Commitments, as applicable, the
applicable rate per annum set forth below under the caption “Extended Revolving
Loan ABR Spread”, “Extended Revolving Loan Eurodollar Spread” or “Extended
Revolving Loan Commitment Fee Rate”, as applicable, in each case, based upon the
Leverage Ratio as of the most recent determination date:

                      Extended         Extended   Revolving   Extended    
Revolving   Loan   Revolving Loan     Loan ABR   Eurodollar   Commitment
Leverage Ratio   Spread   Spread   Fee Rate Category 1
> 3.50x   3.00%   4.00%   0.75%               Category 2
> 3.00x and < 3.50x   2.75%   3.75%   0.50%               Category 3
> 2.50x and < 3.00x   2.50%   3.50%   0.50%               Category 5
< 2.50x   2.00%   3.00%   0.375%

For purposes of the foregoing, (a) the Leverage Ratio shall be determined on a
Pro Forma Basis as of the end of each fiscal quarter of the Borrower based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio, for purposes of determining the Applicable Rate, shall
be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans, Tranche B Term Loans, Tranche B-1 Term Loans or Swingline Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment, an Extended Revolving Commitment or a Tranche B
Commitment.
“Commitment” means a Revolving Commitment, an Extended Revolving Commitment, a
Tranche B Commitment, any Commitment in respect of an Incremental Extension of
Credit or any combination thereof (as the context requires).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing, an Extended Revolving Borrowing, a Tranche B
Term Loan Borrowing or a Tranche B-1 Term Loan Borrowing in accordance with
Section 2.07, provided that a written Interest Election Request shall be
substantially in the form of Exhibit F, or such other form as shall be approved
by the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------



 



“Interest Period” means, with respect to any Eurodollar Borrowing, (x) with
respect to Revolving Loans, Extended Revolving Loans and Tranche B Term Loans,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or nine or twelve months thereafter if, at the time of
the relevant Borrowing, all Lenders participating therein agree to make an
interest period of such duration available) and (y) with respect to Tranche B-1
Term Loans, (i) the period commencing on the Amendment No. 3 Effective Date and
ending on August 24, 2009 and (ii) from and after August 24, 2009, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three or six months thereafter
(or nine or twelve months thereafter if, at the time of the relevant Borrowing,
all Lenders participating therein agree to make an interest period of such
duration available), in each case as the Borrower may elect, provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Extended Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
“Permitted Acquisitions” means any acquisition by the Borrower or any Subsidiary
Loan Party at least 80% of all outstanding Equity Interests (other than
directors’ qualifying shares or shares issued to foreign nationals to the extent
required by applicable law) in, all or substantially all the assets of, or all
or substantially all the assets constituting a division or line of business of,
a Person if (a) such acquisition was not preceded by, or consummated pursuant
to, a hostile offer (including a proxy contest), (b) no Default has occurred and
is continuing or would result therefrom, (c) after giving effect to such
acquisition, the Borrower and the Subsidiary Loan Party shall have aggregate
unused and available Revolving Commitments, Extended Revolving Commitments and
unrestricted cash and Permitted Investments of not less than $40,000,000,
(d) after giving effect to such acquisition, the aggregate Consolidated Tangible
Assets acquired in all Permitted Acquisitions consummated since the Effective
Date (excluding acquisitions resulting in a newly formed Domestic Subsidiary or
otherwise related to assets substantially located in the United States of
America) does not exceed 5% of Consolidated Tangible Assets, (e) such
acquisition and all transactions related thereto are consummated in accordance
in all material respects with all applicable laws, (f) all actions required to
be taken with respect to such acquired or newly formed Subsidiary (if a Domestic
Subsidiary) or assets (if held by a Domestic Subsidiary) to cause such Person to
become a Loan Party under Sections 5.12 and 5.13 shall have been taken (or shall
be taken promptly thereafter), (g) the Borrower and the Subsidiaries are in
compliance on a Pro Forma Basis with the Financial Performance Covenants
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, and (h) the Borrower has
delivered to the Administrative Agent an officer’s certificate to the effect set
forth in clauses (a), (b), (c), (d), (e), (f) and (g) above, together with all
relevant financial information for the Person or assets to be acquired.

 

-6-



--------------------------------------------------------------------------------



 



“Required Lenders” means, at any time, Lenders having Revolving Exposures,
Extended Revolving Exposures, Tranche B Term Loans, Tranche B-1 Term Loans,
Loans in respect of Incremental Extensions of Credit, if any, and unused
Commitments representing more than 50% of the aggregate Revolving Exposures,
Extended Revolving Exposures, outstanding Tranche B Term Loans, outstanding
Tranche B-1 Term Loans, outstanding Loans in respect of Incremental Extensions
of Credit, if any, and unused Commitments at such time.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The aggregate
amount of the Lenders’ Revolving Commitments on the Amendment No. 4 Effective
Date is set forth on Schedule 2.01.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.
“Supermajority Lenders” means Lenders having Revolving Exposures, Extended
Revolving Exposures, Tranche B Term Loans, Tranche B-1 Term Loans, Loans in
respect of Incremental Extensions of Credit, if any, and unused Commitments
representing more than 75% of the aggregate Revolving Exposures, Extended
Revolving Exposures, outstanding Tranche B Term Loans, outstanding Tranche B-1
Term Loans, outstanding Loans in respect of Incremental Extensions of Credit, if
any, and unused Commitments at such time.
(c) In the definition of “Excess Cash Flow” in Section 1.01 of the Credit
Agreement, the words ”, Extended Revolving Loans” are hereby added to clause
(f)(i) after the words “Revolving Loans” and the words “or Extended Revolving
Commitments, as applicable” are hereby added to the parenthetical in clause
(f)(i) after the words “Revolving Commitments.”
(d) Section 2.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.01. Commitments and Extension Requests. Subject to the terms and
conditions set forth herein, each Lender agrees (a) to make a Tranche B Term
Loan to the Borrower on the Effective Date in a principal amount not exceeding
its Tranche B Commitment, (b) to make Revolving Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment and (c) to make Extended Revolving Loans to the
Borrower from time to time during the Extended Revolving Availability Period in
an aggregate principal amount that will not result in such Lender’s Extended
Revolving Exposure exceeding such Lender’s Extended Revolving Commitment.
Subject to the terms

 

-7-



--------------------------------------------------------------------------------



 



and conditions set forth herein, each Lender agrees to extend the maturity of a
Tranche B Term Loan on the Amendment No. 3 Effective Date and thereby convert
such Tranche B Term Loans to Tranche B-1 Term Loans in a principal amount not
exceeding its Tranche B-1 Extension Request. The Borrower shall designate in the
relevant Borrowing Request whether each Borrowing of Tranche B-1 Term Loans will
be maintained as a Eurodollar Loan or an ABR Loan and, if such Borrowing is to
be a Eurodollar Borrowing, the Interest Period with respect thereto. No amounts
shall be payable under Section 2.16 as a result of the conversion of Tranche B
Term Loans as required by this Section 2.01. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans and Extended Revolving Loans. Amounts repaid
or prepaid in respect of Tranche B Term Loans or Tranche B-1 Term Loans may not
be reborrowed.”
(e) Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the schedule set forth on Exhibit A to this Fourth Amendment.
(f) Section 2.02(b) of the Credit Agreement is hereby amended by deleting the
first sentence thereof and replacing it with the following:
“Subject to Section 2.14, each Revolving Borrowing, Extended Revolving
Borrowing, Tranche B Term Loan Borrowing and Tranche B-1 Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings.”
(g) Section 2.02(c) of the Credit Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following:
“Notwithstanding anything to the contrary herein, (1) an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments, (2) an ABR Extended Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
aggregate Extended Revolving Commitments and (3) subject to Section 2.04(a), a
Swingline Loan may be in an aggregate amount (i) that is equal to the entire
unused balance of the aggregate Extended Revolving Commitments or (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).”
(h) Section 2.02(d) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, the Extended Revolving Maturity Date, the Tranche B Maturity Date
or the Tranche B-1 Maturity Date, as applicable.”

 

-8-



--------------------------------------------------------------------------------



 



(i) Section 2.03 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing,
Extended Revolving Borrowing or Tranche B Term Loan Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing, provided that any such notice of
an ABR Extended Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(1) whether the requested Borrowing is to be a Revolving Borrowing, Extended
Revolving Borrowing or a Tranche B Term Loan Borrowing;
(2) the aggregate amount of such Borrowing;
(3) the date of such Borrowing, which shall be a Business Day;
(4) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(5) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(6) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
Until the Revolving Maturity Date, each requested Revolving Borrowing and
Extended Revolving Borrowing (other than any Swingline Loan Borrowing) shall be
allocated ratably among the combined amount of outstanding Revolving Commitments
and Extended Revolving Commitments, taken as a whole.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.”

 

-9-



--------------------------------------------------------------------------------



 



(j) Section 2.04 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.04. Swingline Loans.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Extended Revolving Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $15,000,000 or (ii) the aggregate Extended
Revolving Exposures exceeding the aggregate Extended Revolving Commitments,
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Extended Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Extended Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Extended Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Extended Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans. Each Extended Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Extended
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Extended Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Extended Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Extended Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Extended Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.”

 

-10-



--------------------------------------------------------------------------------



 



(k) Section 2.05 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.05. Letters of Credit.
(a) General. Upon satisfaction of the conditions specified in Section 4.01 on
the Effective Date, each Existing Letter of Credit will, automatically and
without any action on the part of any Person, be deemed to be a Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents. On and after the Amendment No. 4 Effective Date, each Letter of
Credit then outstanding will, automatically and without any action on the part
of any Person, be deemed to be a Letter of Credit issued under the Extended
Revolving Commitments hereunder for all purposes of this Agreement and the other
Loan Documents. In addition, subject to the terms and conditions set forth
herein, the Borrower may request the issuance of additional Letters of Credit
for its own account (or for the account of any of its subsidiaries so long as
the Borrower is a co-applicant), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Extended Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank (except that the
Issuing Bank in respect of Existing Letters of Credit shall not issue additional
Letters of Credit and shall not be required to renew or extend an Existing
Letter of Credit unless agreed by it) and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.05), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $50,000,000 and (ii) the aggregate Extended
Revolving Exposures shall not exceed the aggregate Extended Revolving
Commitments.

 

-11-



--------------------------------------------------------------------------------



 



(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Extended Revolving Maturity Date.
(d) Participations. (i) With respect to each Letter of Credit outstanding on the
Amendment No. 4 Effective Date and (ii) by the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Extended Revolving Lender, and each Extended
Revolving Lender hereby acquires from the Issuing Bank, a participation in any
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under any such Letter of Credit. In
consideration and in furtherance of the foregoing, each Extended Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Extended Revolving Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Extended Revolving Lender acknowledges and agrees
that its obligation to assume and acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. For the avoidance of doubt, after the Amendment No. 4 Effective Date
no Revolving Lender shall be considered to hold a participation pursuant to this
paragraph in respect of any Letter of Credit.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $2,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request (and, if the Borrower fails to
reimburse such LC Disbursement when due, the Borrower shall be deemed to have
requested) in accordance with Section 2.03 or 2.04 that such LC Disbursement be
financed with an ABR Extended Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR Extended
Revolving Borrowing or Swingline Loan (and the time for reimbursement of such LC
Disbursement shall automatically be extended to the Business Day following such
request or

 

-12-



--------------------------------------------------------------------------------



 



deemed request). If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Extended Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Extended Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Extended Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Extended Revolving Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Extended Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Extended Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Extended Revolving Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Extended Revolving Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Extended Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Extended Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-13-



--------------------------------------------------------------------------------



 



(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Extended Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (e) of this Section 2.05.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Extended Revolving Loans, provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Extended
Revolving Lender pursuant to paragraph (e) of this Section 2.05 to reimburse the
Issuing Bank shall be for the account of such Extended Revolving Lender to the
extent of such payment.
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

-14-



--------------------------------------------------------------------------------



 



(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Extended Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Collateral Agent, in the name of the Collateral Agent and for the
benefit of the Lenders, an amount in cash equal to 105% the LC Exposure as of
such date plus any accrued and unpaid interest thereon, provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in paragraph (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Each such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Extended Revolving Lenders
with LC Exposure representing greater than 50% of the aggregate LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
(k) Additional Issuing Banks. The Borrower may at any time, and from time to
time, designate one or more additional Lenders to act as an issuing bank under
this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.”
(l) Section 2.06(a) of the Credit Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following:
“The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request, provided that
ABR Extended Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.”

 

-15-



--------------------------------------------------------------------------------



 



(m) Section 2.07 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.07. Interest Elections.
(a) Each Revolving Borrowing, Extended Revolving Borrowing and Tranche B Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as designated
by Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.07 shall not apply to Swingline Borrowings, which may
not be converted or continued.
(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing or Extended Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 

-16-



--------------------------------------------------------------------------------



 



(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.”
(n) Section 2.08 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“SECTION 2.08. Termination and Reduction of Commitments.
(a) Unless previously terminated, (i) the Tranche B Commitments shall terminate
at 5:00 p.m., New York City time, on the Effective Date1, (ii) the Tranche B-1
Extension Requests shall terminate at 5:00 p.m., New York City time, on the
Amendment No. 3 Effective Date2, (iii) the Revolving Commitments shall terminate
on the Revolving Maturity Date and (iv) the Extended Revolving Commitments shall
terminate on the Extended Revolving Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $2,000,000, (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments and (iii) the
Borrower shall not terminate or reduce the Extended Revolving Commitments if,
after giving effect to any concurrent prepayment of the Extended Revolving Loans
in accordance with Section 2.11, the aggregate Extended Revolving Exposures
would exceed the aggregate Extended Revolving Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Revolving Commitments or Extended Revolving Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.”
 

      1   Relates to Tranche B Term Loans incurred on February 24, 2005.   2  
Relates to Tranche B-1 Term Loans incurred on August 5, 2009.

 

-17-



--------------------------------------------------------------------------------



 



(o) Section 2.09(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Extended Revolving Loan of such Lender on the Extended
Revolving Maturity Date, (iii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Tranche B Term Loan of such
Lender as provided in Section 2.10, (iv) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Tranche B-1 Term
Loan of such Lender as provided in Section 2.10, and (v) the then unpaid
principal amount of each Swingline Loan on the earlier of the Extended Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that an Extended
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.”
(p) Section 2.11(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11. Any such prepayment (other than a prepayment of a Revolving
Borrowing, Extended Revolving Borrowing or a Swingline Borrowing) made when any
Tranche B Term Loan is outstanding shall be applied either (i) on a pro rata
basis to Tranche B Term Loan Borrowings and Tranche B-1 Term Loan Borrowings or
(ii) entirely to Tranche B Term Loan Borrowings. Until the Revolving Maturity
Date, any prepayment of a Revolving Borrowing or Extended Revolving Borrowing
shall be allocated ratably among the combined amount of outstanding Revolving
Loans and Extended Revolving Loans, taken as a whole; provided, that, in
connection with the Borrower’s termination of all outstanding Revolving
Commitments, the Borrower may apply such prepayment to Revolving Borrowings
only.”
(q) Section 2.11(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(b) In the event and on such occasion that (i) the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or (ii) the aggregate Extended Revolving Exposures exceed
the aggregate Extended Revolving Commitments, the Borrower shall prepay Extended
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Collateral Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess).”

 

-18-



--------------------------------------------------------------------------------



 



(r) Section 2.11(f) of the Credit Agreement is hereby amended by deleting the
second sentence thereof and replacing it with the following:
“Each such notice shall be irrevocable and shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment, provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments or Extended Revolving Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08.”
(s) Section 2.12(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of each Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which the aggregate Revolving Commitments terminate. The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
each Extended Revolving Commitment of such Lender during the period from and
including the Amendment No. 4 Effective Date to but excluding the date on which
the aggregate Extended Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears in respect of the Revolving Commitments or Extended
Revolving Commitments, as applicable, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Commitments or Extended Revolving Commitments terminate, as applicable. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans. For purposes of
computing commitment fees with respect to Extended Revolving Commitments, an
Extended Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Extended Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).”
(t) Section 2.12(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Extended Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Extended
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Amendment No. 4 Effective Date to but
excluding the later of the date on which such Lender’s Extended Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and

 

-19-



--------------------------------------------------------------------------------



 



(ii) to the Issuing Bank a fronting fee, which shall accrue at a rate equal to
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Extended Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees shall
be payable on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date,
provided that all such fees shall be payable on the date on which the Extended
Revolving Commitments terminate and any such fees accruing after the date on
which the Extended Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).”
(u) Section 2.13(d) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Extended
Revolving Loans, upon termination of the Revolving Commitments and Extended
Revolving Commitments, respectively, provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or ABR Extended Revolving Loan prior to the end of the
Revolving Availability Period or Extended Revolving Availability Period, as
applicable), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.”
(v) Section 2.16 of the Credit Agreement is hereby modified (x) by deleting the
word “or” immediately before the words “Tranche B-1 Term Loan” and replacing it
with a comma and (y) by adding the words “or Extended Revolving Loan” to clause
(c) thereof after the words “Tranche B-1 Term Loan.”
(w) Section 2.18(c) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Extended Revolving Loans, Tranche B Term Loans, Tranche B-1
Term Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Loans, Extended Revolving Loans, Tranche B Term Loans, Tranche B-1
Term Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Extended Revolving Loans, Tranche
B Term Loans, Tranche B-1 Term Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that

 

-20-



--------------------------------------------------------------------------------



 



the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Extended Revolving Loans, Tranche B Term
Loans, Tranche B-1 Term Loans and participations in LC Disbursements and
Swingline Loans, provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.”
(x) Section 2.18(e) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(e) If any Tranche B Lender, Tranche B-1 Lender or Revolving Lender shall fail
to make any payment required to be made by it pursuant to Section 2.06(a),
2.18(d) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. If any Extended Revolving Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or
(e), 2.06(a), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Extended Revolving Lender and for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Bank to satisfy such Extended Revolving Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Extended Revolving Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.”
(y) Section 2.19(b) is hereby modified by adding the word “Extended” before the
words “Revolving Commitment” in the parenthetical in clause (i) of the proviso
in the first sentence thereof.

 

-21-



--------------------------------------------------------------------------------



 



(z) The following Section 2.21 is hereby added to the Credit Agreement:
“SECTION 2.21 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Extended
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Extended Revolving Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the unfunded portion of the Extended Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b) [reserved];
(c) if any Swingline Exposure or LC Exposure exists at the time an Extended
Revolving Lender becomes a Defaulting Lender then:
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-defaulting Extended Revolving Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-defaulting Extended Revolving Lenders’ Extended Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-defaulting Lenders’ Extended Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time; and
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-defaulting Extended Revolving Lenders is
reallocated pursuant to Section 2.21(c), then the fees payable to the Extended
Revolving Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be
correspondingly adjusted for the benefit of such non-defaulting Extended
Revolving Lenders in accordance with their Applicable Percentages; or
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Extended Revolving Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Extended
Revolving Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

 

-22-



--------------------------------------------------------------------------------



 



(d) so long as any Extended Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
Extended Revolving Commitments of the non-defaulting Extended Revolving Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such newly-issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-defaulting Extended Revolving Lenders in a manner consistent with Section
2.21(c)(i) (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Extended Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Extended
Revolving Lenders shall be readjusted to reflect the inclusion of such Extended
Revolving Lender’s Extended Revolving Commitment and on such date such Extended
Revolving Lender shall purchase at par such of the Loans of the other Extended
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Extended Revolving Lender to hold
such Loans in accordance with its Applicable Percentage.”
(aa) Section 5.11 of the Credit Agreement is hereby amended by deleting the
second sentence thereof and replacing it with the following:
“The proceeds of the Revolving Loans (except as described above), Extended
Revolving Loans, Swingline Loans and Letters of Credit will be used only for
working capital and other general corporate purposes.”
(bb) New Section 6.16 is hereby added to the Credit Agreement as follows:
“SECTION 6.16. Effect of Amendment No. 4 on Mortgages. On or prior to the date
that is 60 days after the Amendment No. 4 Effective Date (or such later date as
shall be acceptable to the Collateral Agent in its reasonable discretion), the
Borrower shall deliver to the Collateral Agent confirmation in form and
substance reasonably acceptable to the Collateral Agent from local counsel in
each jurisdiction in which any Mortgaged Property is located that no documents,
instruments or other actions are required under applicable law for the continued
validity, perfection and priority of the Liens granted to the Collateral Agent
under the Mortgages encumbering such Mortgaged Property for the benefit of the
Collateral Agent, as amended pursuant to Amendment No. 4 (or deliver such other
documentation in form and substance reasonably acceptable to the Collateral
Agent as shall confirm such continued validity, perfection and priority).”
(cc) New Section 9.02C is hereby added to the Credit Agreement as follows:
“(a) Any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Revolving Lenders (but
not the Extended Revolving Lenders, Tranche B Lenders or Tranche B-1 Lenders),
the Extended Revolving Lenders (but not the Revolving Lenders, Tranche B Lenders
or Tranche B-1 Lenders) or the Tranche B Lenders or Tranche B-1 Lenders (but not
the Revolving Lenders or Extended Revolving Lenders) may be effected by an
agreement or agreements in writing entered into by Holdings, the Borrower and
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under Section 9.02(b) if such Class of

 

-23-



--------------------------------------------------------------------------------



 



Lenders were the only Class of Lenders hereunder at the time. In connection with
any Proposed Change requiring the consent of all affected Lenders, if the
consent of the Supermajority Lenders (and, to the extent any Proposed Change
requires the consent of Lenders holding Loans of any Class pursuant to clause
(viii) of Section 9.02(b), the consent of not less than 75% in interest of the
outstanding Loans and unused Commitments of such Class) to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained, then, so long as the Lender that is acting
as the Administrative Agent is not a Non-Consenting Lender, at the Borrower’s
request, any assignee that is acceptable to the Administrative Agent shall have
the right, with the Administrative Agent’s consent, to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender, all the Extended Revolving Commitments and Extended
Revolving Loans of such Non-Consenting Lender for an amount equal to the
principal balance of all Extended Revolving Loans held by such Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale (including amounts under Sections 2.15, 2.16 and 2.17), such purchase
and sale to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 9.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).
(dd) Section 9.03(c) of the Credit Agreement is hereby modified by adding the
words “, Extended Revolving Exposures” after the words “Revolving Exposures.”
(ee) Section 9.04(b)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(1) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee;
(2) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Tranche B
Term Loan or Tranche B-1 Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and
(3) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Revolving Loan, Revolving
Commitment, Tranche B Term Loan or Tranche B-1 Term Loan.”
SECTION THREE. Conditions to Effectiveness. This Fourth Amendment shall become
effective as of the date (the “Amendment Effective Date”) when, and only when,
(a) the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by Holdings, the Borrower, each other Loan Party, each
Assignor, each Assignee, each Extended Revolving Lender and a number of
Revolving Lenders representing more than 50% of the outstanding Revolving
Commitments (calculated immediately after giving effect to the Assignments and
immediately prior to giving effect to the Amendments),

 

-24-



--------------------------------------------------------------------------------



 



(b) the Administrative Agent shall have received from the Borrower all
participation fees accrued and unpaid as of the Amendment Effective Date with
respect to the Revolving Lenders’ aggregate participations in Letters of Credit
for the ratable account of the Revolving Lenders,
(c) the Borrower shall have paid to the Administrative Agent for the account of
each Extended Revolving Lender an upfront fee equal to 1.50% of the sum of such
Extended Revolving Lender’s Extended Revolving Commitment as of the Amendment
Effective Date;
(d) (i) all promissory notes evidencing Revolving Loans that are being converted
to Extended Revolving Loans shall have been surrendered to the Administrative
Agent and cancelled (or arrangements therefor satisfactory to the Administrative
Agent shall have been made) and (ii) each Revolving Lender and Extended
Revolving Lender shall have received a promissory note evidencing the aggregate
amount of Revolving Loans or Extended Revolving Loans of the Borrower to such
Lender, if requested a reasonable amount of time prior to the Amendment
Effective Date,
(e) (i) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and (ii) the Administrative Agent shall
have received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.07 including, without limitation, flood insurance
policies (to the extent required in order to comply with applicable law) and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
or mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent;
(f) the Administrative Agent shall have received, to the extent invoiced,
payment of all fees in amounts separately agreed between the Borrower and the
Administrative Agent, then due and payable, and reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel llp) required to be reimbursed or paid
by any Loan Party hereunder or under any other Loan Document,
(g) the Administrative Agent shall have received copies of the resolutions of
the board of directors (or authorized committee thereof) of (x) Holdings,
(y) the Borrower and (z) each Subsidiary Loan Party approving and authorizing
the execution, delivery and performance of this Fourth Amendment, certified as
of the Amendment Effective Date by the corporate secretary or an assistant
secretary thereof as being in full force and effect without modification or
amendment, and
(h) the Administrative Agent shall have received a legal opinion dated the
Amendment Effective Date from Dechert LLP addressed to each Agent and each
Lender with respect to the effectiveness of this Fourth Amendment and its
non-contravention with the Credit Agreement and such other matters as the
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to the Administrative Agent.

 

-25-



--------------------------------------------------------------------------------



 



The effectiveness of this Fourth Amendment (other than Sections Six, Seven and
Eight hereof) is conditioned upon the accuracy of the representations and
warranties set forth in Section Four hereof. The effectiveness of the Amendments
is conditioned upon the occurrence of the Assignments.
SECTION FOUR. Representations and Warranties. In order to induce the Lenders,
the Administrative Agent and the Issuing Bank to enter into this Fourth
Amendment, the Borrower represents and warrants to each of the Lenders, the
Administrative Agent and the Issuing Bank that, after giving effect to this
Fourth Amendment, and both before and after giving effect to the transactions
contemplated by this Fourth Amendment:
(a) no Default or Event of Default has occurred and is continuing;
(b) the entry into this Fourth Amendment by (x) Holdings, (y) the Borrower and
(z) each Subsidiary Loan Party has been duly authorized by all necessary
corporate or other action of each such entity; and
(c) each of the representations and warranties made by each of the Loan Parties
in or pursuant to the Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
SECTION FIVE. Administrative Provisions; Reference to and Effect on the Loan
Documents.
(a) Each Lender with outstanding Revolving Commitments immediately following the
effectiveness of the Assignments and immediately prior to the effectiveness of
the Amendments may provide a Revolving Commitment Extension Request (which may
not exceed the amount of such Lender’s outstanding Revolving Commitments
immediately following the effectiveness of the Assignments and immediately prior
to the effectiveness of the Amendments) by providing the Administrative Agent
with a notice in form and substance satisfactory to the Administrative Agent on
or before 5:00 p.m., New York time, on June 7, 2010 (or such later date as may
be determined by the Administrative Agent in its sole discretion).
(b) On or prior to the Amendment Effective Date, the Administrative Agent will
prepare, and provide the Lenders via Intralinks, a revised Schedule 2.01 to the
Credit Agreement that sets forth the aggregate amount of the Lenders’ Revolving
Commitments and Extended Revolving Commitments and the aggregate principal
amount of Tranche B Term Loans and Tranche B-1 Term Loans outstanding
immediately after giving effect to this Fourth Amendment. The Borrower and the
Lenders party hereto hereby authorize and direct the Administrative Agent to
prepare a revised Schedule 2.01 to the Credit Agreement in accordance with the
requirements hereof and, on the Amendment Effective Date, such revised
Schedule 2.01 to the Credit Agreement will supersede existing Schedule 2.01 to
the Credit Agreement.

 

-26-



--------------------------------------------------------------------------------



 



(c) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring the Credit Agreement, and each reference in the Notes and each of the
other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Fourth Amendment. The Credit
Agreement, the Notes and each of the other Loan Documents, as specifically
amended by this Fourth Amendment, are and shall continue to be in full force and
effect. By executing and delivering a copy hereof, each Loan Party hereby
acknowledges that all Loans (including without limitation the Extended Revolving
Loans) shall continue to be fully guaranteed pursuant to the Collateral
Agreement in accordance with the terms and provisions thereof and shall continue
to be secured in accordance with the terms and provisions of the Security
Documents. The execution, delivery and effectiveness of this Fourth Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION SIX. Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Fourth Amendment
and the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel llp) in accordance with the terms of Section 9.03 of
the Credit Agreement.
SECTION SEVEN. Execution in Counterparts. This Fourth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Fourth Amendment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Fourth Amendment.
SECTION EIGHT. Governing Law. THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE CONSTRUED AND
GOVERNED BY, IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

 

-27-



--------------------------------------------------------------------------------



 



            SELECT MEDICAL CORPORATION,
as the Borrower
      By:   /s/ Martin F. Jackson         Name:   Martin F. Jackson        
Title:   Executive Vice President & CFO        SELECT MEDICAL HOLDINGS
CORPORATION
      By:   /s/ Martin F. Jackson         Name:   Martin F. Jackson        
Title:   Executive Vice President & CFO   

 

S-1



--------------------------------------------------------------------------------



 



            EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE II HERETO
      By:   /s/ Martin F. Jackson         Name:   Martin F. Jackson        
Title:   Vice President   

 

S-2



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Dawn L. LeeLum         Name:   Dawn L. LeeLum         Title:  
Executive Director        JPMORGAN CHASE BANK, N.A.,
as Issuing Bank
      By:   /s/ Dawn L. LeeLum         Name:   Dawn L. LeeLum         Title:  
Executive Director   

 

S-3



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Lender
      By:   /s/ Dawn L. LeeLum         Name:   Dawn L. LeeLum         Title:  
Executive Director   

 

S-4



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Dawn L. LeeLum         Name:   Dawn L. LeeLum         Title:  
Executive Director   

 

S-5



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

 

S-6



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL CORPORATION, as Lender
      By:   /s/ Kaia Updike         Name:   Kaia Updike        Title:   Vice
President   

 

S-7



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory   

 

S-8



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC., as Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Vice President   

 

S-9



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., successor by merger to Wachovia Bank,
National Association, as Lender
      By:   /s/ Kent S. Davis         Name:   Kent S. Davis        Title:  
Managing Director   

 

S-10



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., successor by merger to Wachovia Bank,
National Association as Assignor, as to Section One of Assignment and Assumption
and Amendment No. 4
      By:   /s/ Kent S. Davis         Name:   Kent S. Davis        Title:  
Managing Director   

 

S-11



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as Lender
      By:   /s/ Mustafa Topiwalla         Name:   Mustafa Topiwalla       
Title:   Authorized Signatory   

 

S-12



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Marie T. Boyer         Name:   Marie T. Boyer        Title:  
Senior Vice President   

 

S-13



--------------------------------------------------------------------------------



 



            MONUMENT PARK CDO LTD.
By: Blackstone Debt Advisors L.P. as Collateral Manager, as Lender
      By:   /s/ Daniel H. Smith         Name:   Daniel H. Smith        Title:  
Authorized Signatory   

 

S-14



--------------------------------------------------------------------------------



 



            LOAN FUNDING VI LLC, for itself or as agent for
Corporate Loan Funding VI LLC, as Assignor, as to
Section One of Assignment and Assumption and
Amendment No. 4
      By:   /s/ Daniel H. Smith         Name:   Daniel H. Smith        Title:  
Authorized Signatory   

 

S-15



--------------------------------------------------------------------------------



 



            UNION SQUARE CDO LTD.
By: Blackstone Debt Advisors L.P. as Collateral
Manager, as Lender
      By:   /s/ Daniel H. Smith         Name:   Daniel H. Smith        Title:  
Authorized Signatory   

 

S-16



--------------------------------------------------------------------------------



 



            CIBC INC.,
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Caroline Adams         Name:   Caroline Adams        Title:  
Agent   

 

S-17



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as Assignor, as to Section One
of Assignment and Assumption and Amendment No. 4
      By:   /s/ Milan Patel         Name:   Milan Patel        Title:   Duly
Authorized Signatory   

 

S-18



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC,
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Hsing Huang         Name:   Hsing Huang        Title:   Vice
President   

 

S-19



--------------------------------------------------------------------------------



 



            MADISON PARK FUNDING, as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Thomas Flannery         Name:   Thomas Flannery        Title:  
Authorized Signatory   

 

S-20



--------------------------------------------------------------------------------



 



            CSAM FUNDING IV, as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ Thomas Flannery         Name:   Thomas Flannery        Title:  
Authorized Signatory   

 

S-21



--------------------------------------------------------------------------------



 



            LOAN FUNDING VII LLC
By: Highland Capital Management, L.P., as
Collateral Manager
By: Strand Advisors, Inc., Its General Partner,
as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Jason Post         Name:   Jason Post        Title:   Operations
Director   

 

S-22



--------------------------------------------------------------------------------



 



            SOUTHFORK CLO, LTD.
By: Highland Capital Management, L.P., as
Collateral Manager
By: Strand Advisors, Inc., Its General Partner,
as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Jason Post         Name:   Jason Post        Title:   Operations
Director   

 

S-23



--------------------------------------------------------------------------------



 



            HIGHLAND LEGECY LIMITED
By: Highland Capital Management, L.P., as
Collateral Manager
By: Strand Advisors, Inc., Its General Partner,
as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Jason Post         Name:   Jason Post        Title:   Operations
Director   

 

S-24



--------------------------------------------------------------------------------



 



            LOAN FUNDING IV LLC
By: Highland Capital Management, L.P., as
Collateral Manager
By: Strand Advisors, Inc., Its General Partner,
as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Jason Post         Name:   Jason Post        Title:   Operations
Director   

 

S-25



--------------------------------------------------------------------------------



 



            THE CIT GROUP / EQUIPMENT FINANCING, INC.,
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Terence Sullivan         Name:   Terence Sullivan       
Title:   Managing Director   

 

S-26



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Carol Castle         Name:   Carol Castle        Title:   Senior
Vice President   

 

S-27



--------------------------------------------------------------------------------



 



            BABSON CLO LTD. 2004-I, as Lender
By: Babson Capital Management LLC as Collateral Manager
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-28



--------------------------------------------------------------------------------



 



            BABSON CLO LTD. 2004-I, as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
By: Babson Capital Management LLC as Collateral Manager
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-29



--------------------------------------------------------------------------------



 



            BABSON CLO LTD. 2005-I, as Lender
By: Babson Capital Management LLC as Collateral Manager
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-30



--------------------------------------------------------------------------------



 



            BABSON CLO LTD. 2005-I, as Assignor, as to Section
One of Assignment and Assumption and Amendment No. 4
By: Babson Capital Management LLC as Collateral Manager
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-31



--------------------------------------------------------------------------------



 



            MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as Lender
By: Babson Capital Management LLC as Investment
Adviser
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-32



--------------------------------------------------------------------------------



 



            MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as Assignor, as to
Section One of Assignment and Assumption and Amendment No. 4
By: Babson Capital Management LLC as Investment Adviser
      By:   /s/ Arthur McMahon         Name:   Arthur McMahon        Title:  
Director   

 

S-33



--------------------------------------------------------------------------------



 



            GRAYSTON CLO II 2004-1 LTD. as Assignor, as to
Section One of Assignment and Assumption and
Amendment No. 4
      By:   /s/ Anthony Stark         By: UrsaMine Credit Advisors LLC as it’s
Collateral Manager       Name:   Anthony Stark        Title:   Senior
Vice-President   

 

S-34



--------------------------------------------------------------------------------



 



            GALLATIN CLO II 2005-1 LTD, as Assignor, as to
Section One of Assignment and Assumption and
Amendment No. 4
      By:   /s/ Anthony Stark         By: UrsaMine Credit Advisors LLC as it’s
Collateral Manager       Name:   Anthony Stark        Title:   Senior
Vice-President   

 

S-35



--------------------------------------------------------------------------------



 



            GALLATIN CLO III 2007-1 LTD, as Assignor, as to
Section One of Assignment and Assumption and
Amendment No. 4
      By:   /s/ Anthony Stark         By: UrsaMine Credit Advisors LLC as it’s
Collateral Manager       Name:   Anthony Stark        Title:   Senior
Vice-President   

 

S-36



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB
as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Kathy Bennett         Name:   Kathy Bennett        Title:   Vice
President   

 

S-37



--------------------------------------------------------------------------------



 



            CENT CDO 12 LIMITED
By: Columbia Management Investment Advisers, LLC, fka RiverSource Investments,
LLC as Collateral Manager, as Assignor, as to Section One of Assignment and
Assumption and Amendment No. 4
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

 

S-38



--------------------------------------------------------------------------------



 



            CENT CDO 12 LIMITED
By: Columbia Management Investment Advisers, LLC,
fka RiverSource Investments, LLC as Collateral
Manager, as Lender
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations     

 

S-39



--------------------------------------------------------------------------------



 



            CENT CDO XI LIMITED
By: Columbia Management Investment Advisers, LLC,
fka RiverSource Investments, LLC as Collateral
Manager, as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

 

S-40



--------------------------------------------------------------------------------



 



         

            CENT CDO XI LIMITED
By: Columbia Management Investment Advisers, LLC,
fka RiverSource Investments, LLC as Collateral
Manager, as Lender
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

 

S-41



--------------------------------------------------------------------------------



 



            CENTURION CDO 9 LIMITED
By: Columbia Management Investment Advisers, LLC,
fka RiverSource Investments, LLC as Collateral
Manager, as Assignor, as to Section One of Assignment
and Assumption and Amendment No. 4
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

 

S-42



--------------------------------------------------------------------------------



 



            CENT CDO 9 LIMITED
By: Columbia Management Investment Advisers, LLC,
fka RiverSource Investments, LLC as Collateral
Manager, as Lender
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

 

S-43



--------------------------------------------------------------------------------



 



            INVESCO VAN KAMPEN SENIOR LOAN FUND
By: Invesco Senior Secured Management, Inc. as
Sub-advisor as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ John Hayes         Name:   John Hayes        Title:   Executive
Director   

 

S-44



--------------------------------------------------------------------------------



 



            INVESCO VAN KAMPEN SENIOR INCOME TRUST
By: Invesco Senior Secured Management, Inc. as
Sub-advisor as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ John Hayes         Name:   John Hayes        Title:   Executive
Director   

 

S-45



--------------------------------------------------------------------------------



 



            INVESCO PRIME INCOME TRUST
By: Invesco Senior Secured Management, Inc. as
Sub-advisor as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ John Hayes         Name:   John Hayes        Title:   Executive
Director   

 

S-46



--------------------------------------------------------------------------------



 



            CASPIAN SELECT CREDIT MASTER FUND LTD.,
as Assignor, as to Section One of Assignment and Assumption and
Amendment No. 4
      By:   /s/ Richard D. Holahan Jr.         Name:   Richard D. Holahan Jr.   
    Title:   Authorized Signatory   

 

S-47



--------------------------------------------------------------------------------



 



            GRAYSON & CO
By: Boston Management and Research as Investment
Advisor, as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ Illegible         Name:   Illegible        Title:   Vice
President   

 

S-48



--------------------------------------------------------------------------------



 



            EATON VANCE MEDALLION FLOATING-RATE INCOME PORTFOLIO
By: Eaton Vance Management As Investment
Advisor, as Assignor, as to Section One of
Assignment and Assumption and Amendment No. 4
      By:   /s/ Illegible         Name:   Illegible        Title:   Vice
President   

 

S-49



--------------------------------------------------------------------------------



 



Schedule I to
Amendment No. 4

                                      Amount of                          
Revolving                     Amount of       Commitments            
Commitments       Immediately     Amount of     Amount of     Immediately      
Prior to     Revolving     Revolving     After       Assignment     Commitments
    Commitments     Assignment   Institution   Effectiveness     Assigned    
Assumed     Effectiveness  
JPMorgan Chase Bank, N.A.
  $ 35,666,666.67     $ 0.00     $ 13,437,608.83     $ 49,104,275.50  
Goldman Sachs Bank USA
  $ 0.00     $ 0.00     $ 49,104,275.50     $ 49,104,275.50  
Merrill Lynch Capital Corporation
  $ 32,666,666.67     $ 0.00     $ 16,437,608.83     $ 49,104,275.50  
Morgan Stanley Bank, N.A.
  $ 0.00     $ 0.00     $ 39,104,275.50     $ 39,104,275.50  
Morgan Stanley Senior Funding, Inc.
  $ 0.00     $ 0.00     $ 10,000,000.00     $ 10,000,000.00  
Wells Fargo Bank, N.A.
  $ 47,666,666.67     $ 7,666,666.67     $ 0.00     $ 40,000,000.00  
Royal Bank of Canada
  $ 0.00     $ 0.00     $ 40,000,000.00     $ 40,000,000.00  
PNC Bank, National Association
  $ 15,000,000.00     $ 0.00     $ 5,000,000.00     $ 20,000,000.00  
Blackstone Debt Advisors L.P.
  $ 5,000,000.00     $ 1,417,102.00     $ 0.00     $ 3,582,898.00  
CIBC Inc.
  $ 20,000,000.00     $ 20,000,000.00     $ 0.00     $ 0.00  
General Electric Capital Corporation
  $ 20,000,000.00     $ 20,000,000.00     $ 0.00     $ 0.00  
ING Capital LLC
  $ 20,000,000.00     $ 20,000,000.00     $ 0.00     $ 0.00  
Highland Capital Management, L.P.
  $ 16,000,000.00     $ 16,000,000.00     $ 0.00     $ 0.00  
The CIT Group/ Equipment Financing, Inc.
  $ 15,000,000.00     $ 15,000,000.00     $ 0.00     $ 0.00  
Citizens Bank of Pennsylvania
  $ 15,000,000.00     $ 15,000,000.00     $ 0.00     $ 0.00  
CSAM Funding IV
  $ 5,000,000.00     $ 5,000,000.00     $ 0.00     $ 0.00  
Madison Park Funding
  $ 10,000,000.00     $ 10,000,000.00     $ 0.00     $ 0.00  
Babson Capital Management LLC
  $ 10,000,000.00     $ 10,000,000.00     $ 0.00     $ 0.00  
UrsaMine Credit Advisors LLC
  $ 7,500,000.00     $ 7,500,000.00     $ 0.00     $ 0.00  
Raymond James Bank, FSB
  $ 6,500,000.00     $ 6,500,000.00     $ 0.00     $ 0.00  
Columbia Management Investment Advisers, LLC
  $ 5,000,000.00     $ 5,000,000.00     $ 0.00     $ 0.00  
Invesco Senior Secured Management, Inc.
  $ 5,000,000.00     $ 5,000,000.00     $ 0.00     $ 0.00  
Invesco Senior Secured Management, Inc.
  $ 4,000,000.00     $ 4,000,000.00     $ 0.00     $ 0.00  
Caspian Select Credit Master Fund Ltd.
  $ 3,000,000.00     $ 3,000,000.00     $ 0.00     $ 0.00  
Boston Management & Research
  $ 1,000,000.00     $ 1,000,000.00     $ 0.00     $ 0.00  
Eaton Vance Management
  $ 1,000,000.00     $ 1,000,000.00     $ 0.00     $ 0.00  
 
                             
Total:
                          $ 300,000,000.00  
 
                             

Schedule I-1

 

 



--------------------------------------------------------------------------------



 



Schedule II to
Amendment No. 4
SUBSIDIARY LOAN PARTIES

1.   Advantage Rehabilitation Clinics, Inc.   2.   American Transitional
Hospitals, Inc.   3.   Argosy Health, LLC   4.   Athens Sports Medicine Clinic,
Inc.   5.   Atlantic Rehabilitation Services, Inc.   6.   Baseline
Rehabilitation, Inc.   7.   Buendel Physical Therapy, Inc.   8.   Cedar Cliff
Acquisition Corporation   9.   C.E.R. — West, Inc.   10.   C.O.A.S.T. Institute
Physical Therapy, Inc.   11.   CCISUB, Inc.   12.   Cenla Physical Therapy &
Rehabilitation Agency, Inc.   13.   Center for Evaluation & Rehabilitation, Inc.
  14.   CenterTherapy, Inc.   15.   Community Rehab Centers of Massachusetts,
Inc.   16.   Crowley Physical Therapy Clinic, Inc.   17.   Dade Prosthetics &
Orthotics, Inc.   18.   Douglas Avery & Associates, Ltd.   19.   Eagle Rehab
Corporation [Delaware entity]   20.   Eagle Rehab Corporation [Washington
entity]   21.   Elk County Physical Therapy, Inc.   22.   Fine, Bryant & Wah,
Inc.   23.   Gallery Physical Therapy Center, Inc.   24.   Georgia Physical
Therapy of West Georgia, Inc.   25.   Georgia Physical Therapy, Inc.   26.   GP
Therapy, L.L.C.   27.   Greater Sacramento Physical Therapy Associates, Inc.

Schedule II-1

 

 



--------------------------------------------------------------------------------



 



28.   Gulf Breeze Physical Therapy, Inc.   29.   Hand Therapy and Rehabilitation
Associates, Inc.   30.   Hand Therapy Associates, Inc.   31.   Hawley Physical
Therapy, Inc.   32.   Hospital Holdings Corporation   33.   Hudson Physical
Therapy Services, Inc.   34.   Indianapolis Physical Therapy and Sports
Medicine, Inc.   35.   Intensiva Healthcare Corporation   36.   Intensiva
Hospital of Greater St. Louis, Inc.   37.   Johnson Physical Therapy, Inc.   38.
  Joyner Sportsmedicine Institute, Inc.   39.   Kentucky Rehabilitation
Services, Inc.   40.   Kessler Assisted Living Corporation   41.   Kessler
Institute for Rehabilitation, Inc.   42.   Kessler Occupational Medicine
Centers, Inc.   43.   Kessler Orthotic & Prosthetic Services, Inc.   44.  
Kessler Physical Therapy & Rehabilitation, Inc.   45.   Kessler Professional
Services, LLC   46.   Kessler Rehab Centers, Inc.   47.   Kessler Rehabilitation
Corporation   48.   Kessler Rehabilitation of Maryland, Inc.   49.   Kessler
Rehabilitation Services, Inc.   50.   Madison Rehabilitation Center, Inc.   51.
  MCA Sports of Amarillo, Inc.   52.   Metro Rehabilitation Services, Inc.   53.
  Metro Therapy, Inc.   54.   Michigan Therapy Centre, Inc.   55.   New England
Rehabilitation Center of Southern New Hampshire, Inc.   56.   Northside Physical
Therapy, Inc.   57.   NovaCare Occupational Health Services, Inc.   58.  
NovaCare Outpatient Rehabilitation East, Inc.   59.   NovaCare Outpatient
Rehabilitation, Inc.

Schedule II-2

 

 



--------------------------------------------------------------------------------



 



60.   NovaCare Rehabilitation, Inc.   61.   NovaCare Rehabilitation of Ohio,
Inc.   62.   Pacific Rehabilitation & Sports Medicine, Inc.   63.   Peter
Trailov R.P.T. Physical Therapy Clinic, Orthopaedic Rehabilitation & Sports
Medicine, Ltd.   64.   Physical Therapy Associates, Inc.   65.   Physical
Therapy Institute, Inc.   66.   PR Acquisition Corporation   67.   Pro Active
Therapy of Ahoskie, Inc.   68.   Pro Active Therapy of Greenville, Inc.   69.  
Pro Active Therapy of North Carolina, Inc.   70.   Pro Active Therapy of Rocky
Mount, Inc.   71.   Pro Active Therapy of South Carolina, Inc.   72.   Pro
Active Therapy of Virginia, Inc.   73.   Pro Active Therapy, Inc.   74.  
Professional Sports Care Management, Inc.   75.   Professional Therapeutic
Services, Inc.   76.   Professional Therapy Systems, Inc.   77.   PTSMA, Inc.  
78.   Quad City Management, Inc.   79.   RCI (Colorado), Inc.   80.   RCI
(Exertec), Inc.   81.   RCI (Michigan), Inc.   82.   RCI (S.P.O.R.T.), Inc.  
83.   RCI (WRS), Inc.   84.   Rebound Oklahoma, Inc.   85.   Redwood Pacific
Therapies, Inc.   86.   Rehab Provider Network — East I, Inc.   87.   Rehab
Provider Network — East II, Inc.   88.   Rehab Provider Network — Indiana, Inc.
  89.   Rehab Provider Network-Michigan, Inc.   90.   Rehab Provider Network —
New Jersey, Inc.   91.   Rehab Provider Network-Ohio, Inc.

Schedule II-3

 

 



--------------------------------------------------------------------------------



 



92.   Rehab Provider Network — Pennsylvania, Inc.   93.   Rehab Provider Network
of Colorado, Inc.   94.   Rehab Provider Network of Florida, Inc.   95.   Rehab
Provider Network of New Mexico, Inc.   96.   Rehab Provider Network of North
Carolina, Inc.   97.   Rehab Provider Network of South Carolina, Inc.   98.  
Rehab Provider Network of Texas, Inc.   99.   Rehab Provider Network of
Virginia, Inc.   100.   RehabClinics, Inc.   101.   RehabClinics (GALAXY), Inc.
  102.   RehabClinics (PTA), Inc.   103.   RehabClinics (SPT), Inc.   104.  
RehabClinics Abilene, Inc.   105.   RehabClinics Dallas, Inc.   106.   RPN of
NC, Inc.   107.   Rehabilitation Center of Washington, D.C., Inc.   108.  
Rehabilitation Hospital of Vancouver, LLC   109.   Rehabilitation Institute of
Denton, LLC   110.   Rehabilitation Institute of North Texas, LLC   111.  
Select Air II, Inc.   112.   Select Employment Services, Inc.   113.   Select
Hospital Investors, Inc.   114.   SelectMark, Inc.   115.   Select Medical of
Kentucky, Inc.   116.   Select Medical of Maryland, Inc.   117.   Select Medical
of New York, Inc.   118.   Select Medical Property Ventures, LLC   119.   Select
Medical Rehabilitation Clinics, Inc.   120.   Select Medical Rehabilitation
Services, Inc.   121.   Select NovaCare — KOP, Inc.   122.   Select NovaCare —
PIT, Inc.   123.   Select NovaCare — PBG, Inc.   124.   Select Physical Therapy
Holdings, Inc.

Schedule II-4

 

 



--------------------------------------------------------------------------------



 



125.   Select Physical Therapy Limited Partnership for Better Living   126.  
Select Physical Therapy Network Services, Inc.   127.   Select Physical Therapy
of Albuquerque, Ltd.   128.   Select Physical Therapy of Birmingham, Ltd.   129.
  Select Physical Therapy of Blue Springs Limited Partnership   130.   Select
Physical Therapy of Cave Springs Limited Partnership   131.   Select Physical
Therapy of Chicago, Inc.   132.   Select Physical Therapy of Colorado Springs
Limited Partnership   133.   Select Physical Therapy of Denver, Ltd.   134.  
Select Physical Therapy of Green Bay Limited Partnership   135.   Select
Physical Therapy of Illinois Limited Partnership   136.   Select Physical
Therapy of Kendall, Ltd.   137.   Select Physical Therapy of Knoxville Limited
Partnership   138.   Select Physical Therapy of Loraine Limited Partnership  
139.   Select Physical Therapy of Louisville, Ltd.   140.   Select Physical
Therapy of Michigan, Inc.   141.   Select Physical Therapy of Ohio Limited
Partnership   142.   Select Physical Therapy of Portola Valley Limited
Partnership   143.   Select Physical Therapy of Scottsdale Limited Partnership  
144.   Select Physical Therapy of St. Louis Limited Partnership   145.   Select
Physical Therapy of West Denver Limited Partnership   146.   Select Physical
Therapy Orthopedic Services, Inc.   147.   Select Physical Therapy Texas Limited
Partnership   148.   Select Provider Networks, Inc.   149.   Select
Rehabilitation Hospital — Hershey, Inc.   150.   Select Software Ventures, LLC  
151.   Select Specialty Hospital — Ann Arbor, Inc.   152.   Select Specialty
Hospital — Arizona, Inc.   153.   Select Specialty Hospital — Augusta, Inc.  
154.   Select Specialty Hospital — Baton Rouge, Inc.   155.   Select Specialty
Hospital — Battle Creek, Inc.   156.   Select Specialty Hospital — Beech Grove,
Inc.   157.   Select Specialty Hospital — Bloomington, Inc.

Schedule II-5

 

 



--------------------------------------------------------------------------------



 



158.   Select Specialty Hospital — Brevard, Inc.   159.   Select Specialty
Hospital — Broward, Inc.   160.   Select Specialty Hospital — Central Detroit,
Inc.   161.   Select Specialty Hospital — Charleston, Inc.   162.   Select
Specialty Hospital — Cincinnati, Inc.   163.   Select Specialty Hospital —
Colorado Springs, Inc.   164.   Select Specialty Hospital — Columbia, Inc.  
165.   Select Specialty Hospital — Columbus, Inc.   166.   Select Specialty
Hospital — Columbus/East, Inc.   167.   Select Specialty Hospital —
Columbus/University, Inc.   168.   Select Specialty Hospital — Conroe, Inc.  
169.   Select Specialty Hospital — Dallas, Inc.   170.   Select Specialty
Hospital — Danville, Inc.   171.   Select Specialty Hospital — Denver, Inc.  
172.   Select Specialty Hospital — Des Moines, Inc.   173.   Select Specialty
Hospital — Durham, Inc.   174.   Select Specialty Hospital — Eastern Iowa, Inc.
  175.   Select Specialty Hospital — Erie, Inc.   176.   Select Specialty
Hospital — Evansville, Inc.   177.   Select Specialty Hospital — Flint, Inc.  
178.   Select Specialty Hospital — Fort Smith, Inc.   179.   Select Specialty
Hospital — Fort Wayne, Inc.   180.   Select Specialty Hospital — Gainesville,
Inc.   181.   Select Specialty Hospital — Greensboro, Inc.   182.   Select
Specialty Hospital — Grosse Pointe, Inc.   183.   Select Specialty Hospital —
Huntsville, Inc.   184.   Select Specialty Hospital — Indianapolis, Inc.   185.
  Select Specialty Hospital — Jackson, Inc.   186.   Select Specialty Hospital —
Jefferson County, Inc.   187.   Select Specialty Hospital — Johnstown, Inc.  
188.   Select Specialty Hospital — Kalamazoo, Inc.   189.   Select Specialty
Hospital — Kansas City, Inc.   190.   Select Specialty Hospital — Knoxville,
Inc.

Schedule II-6

 

 



--------------------------------------------------------------------------------



 



191.   Select Specialty Hospital — Lake, Inc.   192.   Select Specialty Hospital
— Lancaster, Inc.   193.   Select Specialty Hospital — Lansing, Inc.   194.  
Select Specialty Hospital — Laurel Highlands, Inc.   195.   Select Specialty
Hospital — Leon, Inc.   196.   Select Specialty Hospital — Lexington, Inc.  
197.   Select Specialty Hospital — Little Rock, Inc.   198.   Select Specialty
Hospital — Little Rock/BMC, Inc.   199.   Select Specialty Hospital — Longview,
Inc.   200.   Select Specialty Hospital — Louisville, Inc.   201.   Select
Specialty Hospital — Macomb County, Inc.   202.   Select Specialty Hospital —
Madison, Inc.   203.   Select Specialty Hospital — McKeesport, Inc.   204.  
Select Specialty Hospital — Memphis, Inc.   205.   Select Specialty Hospital —
Midland, Inc.   206.   Select Specialty Hospital — Milwaukee, Inc.   207.  
Select Specialty Hospital — Nashville, Inc.   208.   Select Specialty Hospital —
Newark, Inc.   209.   Select Specialty Hospital — North Atlanta, Inc.   210.  
Select Specialty Hospital — North Knoxville, Inc.   211.   Select Specialty
Hospital — Northeast New Jersey, Inc.   212.   Select Specialty Hospital —
Northeast Ohio, Inc.   213.   Select Specialty Hospital — Northwest Detroit,
Inc.   214.   Select Specialty Hospital — Northwest Indiana, Inc.   215.  
Select Specialty Hospital — Oklahoma City, Inc.   216.   Select Specialty
Hospital — Oklahoma City/East Campus, Inc.   217.   Select Specialty Hospital —
Omaha, Inc.   218.   Select Specialty Hospital — Orlando, Inc.   219.   Select
Specialty Hospital — Palm Beach, Inc.   220.   Select Specialty Hospital —
Panama City, Inc.   221.   Select Specialty Hospital — Paramus, Inc.   222.  
Select Specialty Hospital — Pensacola, Inc.   223.   Select Specialty Hospital —
Phoenix, Inc.

Schedule II-7

 

 



--------------------------------------------------------------------------------



 



224.   Select Specialty Hospital — Pine Bluff, Inc.   225.   Select Specialty
Hospital — Pittsburgh, Inc.   226.   Select Specialty Hospital —
Pittsburgh/UPMC, Inc.   227.   Select Specialty Hospital — Plainfield, Inc.  
228.   Select Specialty Hospital — Pontiac, Inc.   229.   Select Specialty
Hospital — Quad Cities, Inc.   230.   Select Specialty Hospital — Reno, Inc.  
231.   Select Specialty Hospital — Riverview, Inc.   232.   Select Specialty
Hospital — St. Lucie, Inc.   233.   Select Specialty Hospital — Saginaw, Inc.  
234.   Select Specialty Hospital — San Antonio, Inc.   235.   Select Specialty
Hospital — Sarasota, Inc.   236.   Select Specialty Hospital — Savannah, Inc.  
237.   Select Specialty Hospital — Sioux Falls, Inc.   238.   Select Specialty
Hospital-South Dallas, Inc.   239.   Select Specialty Hospital — Springfield,
Inc.   240.   Select Specialty Hospital — Tallahassee, Inc.   241.   Select
Specialty Hospital — Topeka, Inc.   242.   Select Specialty Hospital —
TriCities, Inc.   243.   Select Specialty Hospital — Tulsa, Inc.   244.   Select
Specialty Hospital — Tupelo, Inc.   245.   Select Specialty Hospital — Western
Michigan, Inc.   246.   Select Specialty Hospital — Western Missouri, Inc.  
247.   Select Specialty Hospital — Wichita, Inc.   248.   Select Specialty
Hospital — Wilmington, Inc.   249.   Select Specialty Hospital — Winston —
Salem, Inc.   250.   Select Specialty Hospital — Youngstown, Inc.   251.  
Select Specialty Hospital — Zanesville, Inc.   252.   Select Specialty
Hospitals, Inc.   253.   Select Subsidiaries, Inc.   254.   Select Synergos,
Inc.   255.   Select Transport, Inc.   256.   Select Unit Management, Inc.

Schedule II-8

 

 



--------------------------------------------------------------------------------



 



257.   SemperCare Hospital of Fort Myers, Inc.   258.   SemperCare Hospital of
Hartford, Inc.   259.   SemperCare Hospital of Lakeland, Inc.   260.  
SemperCare Hospital of Lakewood, Inc.   261.   SemperCare Hospital of Mobile,
Inc.   262.   SemperCare Hospital of Pensacola, Inc.   263.   SemperCare
Hospital of Sarasota, Inc.   264.   SemperCare Hospital of Volusia, Inc.   265.
  SemperCare Hospital of Washington, Inc.   266.   SemperCare, Inc.   267.  
SLMC Finance Corporation   268.   Southwest Physical Therapy, Inc.   269.  
Sports & Orthopedic Rehabilitation Services, Inc.   270.   S.T.A.R.T., Inc.  
271.   Stephenson-Holtz, Inc.   272.   Theraworks, Inc.   273.   The Rehab
Group, Inc.   274.   The Rehab Group — Murfreesboro, LLC   275.   Vanguard
Rehabilitation, Inc.   276.   Victoria Healthcare, Inc.   277.   Waltham
Physical Therapy Associates, Inc.   278.   Wayzata Physical Therapy Center, Inc.
  279.   West Side Physical Therapy, Inc.   280.   West Suburban Health
Partners, Inc.

Schedule II-9

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 2.01

          Loans/Commitments   Aggregate Amount  
Tranche B Term Loans
  $ 191,753,428.04  
Tranche B-1 Term Loans
  $ 291,313,881.96  
Revolving Commitments
  $ 0  
Extended Revolving Commitments
  $ 300,000,000.00  

Exhibit A-1

 

 



--------------------------------------------------------------------------------



 



Annex I to
Amendment No. 4
Standard Terms and Conditions for Assignment and Assumption.
(a) Representations and Warranties.
(1) Assignors. Each Assignor, severally and not jointly, (a) represents and
warrants that (i) it is the legal and beneficial owner of the relevant Assigned
Interest, (ii) such Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver Amendment No. 4 to the Credit
Agreement (for purposes of the Assignment only) and to consummate the
transactions contemplated thereby, and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
(2) Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
Amendment No. 4 to the Credit Agreement and to consummate the transactions
contemplated thereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the relevant Assigned
Interest and become a Lender, (iii) from and after the Amendment No. 4 Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the relevant Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 of the Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase such
Assigned Interest, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to Amendment No. 4 to the
Credit Agreement is any documentation required to be delivered by it pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by such
Assignee, and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
Annex I-1

 

 



--------------------------------------------------------------------------------



 



(3) Payments. From and after the Amendment No. 4 Effective Date, the
Administrative Agent shall make all payments in respect of each Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the relevant Assignor for amounts which have accrued to but excluding the
Amendment No. 4 Effective Date and to the relevant Assignee for amounts which
have accrued from and after the Amendment No. 4 Effective Date; provided that
any consent fees in respect of Amendment No. 4-A shall be paid to any relevant
Assignor that delivered a signature page to Amendment No. 4-A on or prior to the
Consent Deadline (as defined in Amendment No. 4-A).
(4) General. The assignments pursuant to Section One of Amendment No. 4 to the
Credit Agreement shall be binding upon and inure to the benefit of the
applicable parties hereto and their respective successors and assigns.
Annex I-2

 

 